DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims introduce, for the first time in the record, the phrase “inner pipe expansion joint”. It is unclear what weight or meaning is to be ascribed to the word ‘inner’ as it has not been used in this context in the specification or family member cases. Further complicating this issue is the fact that most of the dependent claims simply drop the word ‘inner’ as if it had no meaning at all. At least claims 2, 4, 5, and 12 are rejected for this lack of antecedent basis by dropping the term ‘inner’. Correction is required.
Likewise, claim 1 introduces the term “valley” for the first time. It appears that the applicant may have intended to reference the feature which is disclosed as a ‘groove’ (element 14). However, to complicate this, claim 6 introduces the term groove, but describes it precisely as the element 14 has already been described in the specification and in claim 1.
In claim 1, in the third to last and last lines, “a [number] port for the second fluid and welded…” is not grammatically correct.

Regarding claim 3, no first or second inner pipes have been previously defined and therefore the metes and bounds of this claim are unknowable. The claim has not been able to be treated with art below.
Claim 4 likewise references unknown “inner pipes”.

As described above, it is not clear what the ‘groove’ of claims 6-7 could refer to. It appears to be a double inclusion of the ‘valley’ feature of claim 1 and merely restates details of that feature already recited. These claims have not been able to be treated with art below.

In claim 10, “a relatively high temperature and high pressure” are undefined terms of degree with no guidance in the specification to ground them. They are therefore indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 merely reiterates limitations previously recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Byon (US 9/091,487) in view of Takayasu (US 3,828,851).
Regarding claim 1, Byon teaches a double tube for heat exchange comprising: a spiral pipe (10) having ridges (16) and valleys (14) alternately formed (Fig. 5) on a circumferential surface thereof along a spiral track thereof (Fig. 4) and guiding a first fluid to flow therethrough (through 12); an outer pipe (20) receiving the spiral pipe (Fig. 4) axially inserted thereinto an guiding a second fluid to flow along the circumferential surface of the spiral pipe in an axial direction (through path 30; Fig. 4) such that the first and second fluids exchange heat (see title); first and second expansion joints (22) are coupled to first and second ends of the spiral pipe and outer pipe (see Fig. 4); a first port (for the second fluid (24) is welded to the first expansion joint (Fig. 4); and a second port (for the second fluid (26) is welded to the second expansion joint (Fig. 4).
Byon does not teach specify in writing or the figures whether or not the expansion joints have flattened portions.
Takayasu teaches that it is old and well-known to provide curved surfaces (outermost 8) with flat portions (where 8 is joined to 4) in order to facilitate joining (of 4) via welding.
It would have been obvious to one of ordinary skill to provide the expansion joints of Byon with flattened portions on their outer circumferential surfaces, as taught by Takayasu, in order to facilitate welding of the first and second ports.

Regarding claim 2, as taught by Takayasu, the flattened portions formed by flattening a curved circumferential surface (see Fig. 5) creates a space expansion portion inside the flattened portion (see Fig. 5; the volume within 8 near the port joint with 4 which is non-spherical).

Byon further teaches that the expansion joints have a greater diameter than the outer pipe (see Fig. 4), per claim 4; the expansion joints are sealed against the spiral pipe (see Fig. 4; weld points at furthest left-right extremities), the outer pipe (they meet and are continuously formed; see Fig. 4); and the first and second ports (see Fig. 4), per claim 5; the first (24) and second (26) ports are configured for inflow and outflow of the second fluid, respectively (see Fig. 4; flow arrows), per claim 9; the outer tube completely surrounds the spiral pipe (see Fig. 4), per claim 11; and the second expansion joint has an expansion portion with an expanded space between the second pipe expansion and the spiral pipe (see Fig. 4; the space in the center of which 26 is mounted) which will inherently serve to reduce pressure, rate, and noise of the second fluid (by expanding the available flow cross-section all of these traits are resultant).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Byon in view of Takayasu and Choi (US 2013/0025834).
Byon, as modified, does not discuss the intended use of the device.
Choi teaches that it is old and well-known in the art to flow the second fluid (from 22 to 23) through a spiral tube in tube heat exchanger (Fig. 1; 200) from a condenser (500) at a relatively higher temperature and pressure than the first fluid (see Fig. 2).
It would have been obvious to one of ordinary skill to use the device of Byon, as modified, in any practicable way, including that taught by Choi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763